Citation Nr: 1612159	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  15-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to revision of a January 1995 rating decision, which denied service connection for cold weather injuries, to include Raynaud's syndrome, on the basis of clear and unmistakable error (CUE).

2. Entitlement to revision of a January1995 rating decision, which denied service connection for hypertension, on the basis of CUE.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM) type II.  


REPRESENTATION

Appellant represented by:	Aikaterini Callahan, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to July 1987.  He was awarded the Army Service Ribbon, Army Good Conduct Medal, and the Overseas Service Ribbon plus other awards. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  In January 2016, the Veteran testified regarding these matters at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In order to establish jurisdiction over the issue of entitlement to service connection for DM type II, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold weather injuries, to include Raynaud's syndrome, and hypertension, to include as secondary to his non-service connected cold weather injuries, has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The RO decision of January 1995 to deny service connection for cold weather injuries, to include Raynaud's syndrome, did not contain undebatable error of law or fact that would have manifestly changed the outcome.

2. The RO decision of January 1995 to deny service connection for hypertension did not contain undebatable error of law or fact that would have manifestly changed the outcome.

3. In an unappealed rating decision, dated in April 2001, the RO denied a claim for service connection for DM type II.  

4. Evidence received since the RO's April 2001 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection for DM type II.  


CONCLUSIONS OF LAW

1. The criteria for revision of the January 1995 RO rating decision to deny service connection for cold weather injuries, to include Raynaud's syndrome, on the basis of CUE are not met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2. The criteria for revision of the January 1995 RO rating decision to deny service connection for hypertension on the basis of CUE is not met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

3. The April 2001 decision denying service connection for DM type II is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

4. New and material evidence has not been received since the April 2001 rating decision to reopen a claim of entitlement to service connection for DM type II.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

Regarding the other claim, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The July 2012 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for DM type II (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his DM type II because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2016 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. CUE in the January 1995 Rating Decision

The Veteran asserts that the January 1995 denial of service connection for cold weather injuries, to include Raynaud's syndrome, and hypertension is based on CUE. 

The Veteran's original claims for service connection for cold weather injuries and hypertension were denied in the January 1995 RO rating decision based on findings that his Raynaud's phenomena pre-existed service, there was no evidence that it was aggravated in service, and current examination did not show there was aggravation of the pre-existing condition.  Additionally, the claim for hypertension was denied because it was not found in the service medical records and was not found during the presumptive period.  The Veteran did not file a timely notice of disagreement; thus, the January 1995 rating decision became final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.

Previous RO decisions that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Veterans Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

An allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Cold Weather Injuries, to Include Raynaud's Syndrome

According to his September 2011 claim, the Veteran's CUE allegations are based on the following: there is no evidence in the entrance examination that obviates the presumption of soundness; there is no medical evidence cited by VA that indicates there was an actual diagnosis of Raynaud's prior to military service, or that any postulated pre-existing Raynaud's was of the same severity as evidenced during the Veteran's active duty; and there is objective evidence that the Veteran's military service chronically or permanently aggravated and exacerbated his cold intolerance and Raynaud's syndrome, as evidenced by his P-3 and P-2 profiles, and change of military occupational specialty (MOS).  The Veteran acknowledged in his claim that he did not say anything about his cold sensitivity as a child when he was examined upon entry to active duty service because he was not asked that particular question, and he did not think it would be a problem.  

Additionally, in a January 2015 statement the Veteran's representative asserts when the Veteran was deployed to Korea, his condition was aggravated permanently; and that the regional office was in error in failing to order an examination by an appropriate medical specialist to examine the Veteran and evaluate whether his cold weather symptoms still existed and whether they correlated with the events that happened while he was on active duty.  The Veteran's representative further avers during the Veteran's January 2016 Board hearing that the 1994 VA examination was inadequate.  

According to the January 1995 rating decision, the Veteran "was felt to have Raynaud's phenomena, which had existed prior to entry to service considering the veteran stated he had the condition ever since he can remember.  There is no evidence that this was aggravated in service."  Under the applicable law and regulations, which have remained essentially unchanged from the time of the decision, the Veteran's enlistment examination failed to note any cold weather injuries or Raynaud's syndrome, and thus he was presumed sound upon entry, unless clear and unmistakable evidence rebuts the presumption of soundness by demonstrating that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's CUE claim appears to rest primarily on the assertion that the VA did not properly apply the law in this case because it did not explain in the 1995 final rating decision how there was clear and unmistakable evidence of a pre-existing disability that was not aggravated by service.  The Board reiterates that this supposition relies on several primary assertions: that there is no medical evidence cited by VA that indicates there was an actual diagnosis of Raynaud's prior to military service; no medical evidence that any postulated pre-existing Raynaud's was not chronically or permanently aggravated during the Veteran's active duty; and that the P-3 and P-2 profiles assigned to the Veteran during service represents a chronic or permanent aggravation of his cold intolerance and Raynaud's syndrome.  For the reasons set forth below, the Boards finds the Veteran has raised an insufficient basis for finding CUE.  

First, in establishing a baseline prior to service, the January 1995 rating decision notes the Veteran "was felt to have Raynaud's phenomena which had existed prior to entry to service considering the veteran stated that he had the condition ever since he can remember."  The Board agrees with this finding as a November 1978 service treatment record notes the Veteran had recurrent numbness in his right hand on cold exposure and a December 1978 service treatment record notes the Veteran had a lifelong history of swelling in his right upper extremity.  The Veteran noted that working in the cold weather results in numbness and drawing sensation throughout extremity.  Also, a January 1979 service treatment record notes the Veteran reported numbness and stiffness of the right hand whenever in cold weather and this has occurred for as long as he could remember.  The Veteran related at this time that he became more aware of his symptoms because of the increase in outdoor maneuvers and overnight duty; while his hand "becomes useless" to him because of the severity of his numbness and stiffness, the symptoms subside with gradual warming.  Even in his current claim, the Board reiterates that the Veteran  acknowledges that similar symptoms associated with exposure to cold weather were experienced by the Veteran prior to service, but that he did not mention this on service entrance because he did not think it was important and he was not specifically queried.  It is clear that prior to service the Veteran had right hand symptoms when exposed to cold weather.  Indeed, the primary assertion is that the repeated exposure to extreme cold during his active duty service resulted in a chronic or permanent worsening of this pre-existing condition. 

Second, the RO found no aggravation of the pre-existing Raynaud's phenomena because "[w]hen the veteran was exposed to cold weather he would have numbness and cramping of the right hand that would subside later.  Current examination does not show that there is aggravation of the pre-existing condition."  The Board finds nothing in the record to rebut this finding.  While the Veteran complained of numbness and stiffness of the right hand, it was always due to cold weather exposure, which pre-existed service.  The record thus contains clear and unmistakable evidence that the Veteran's pre-existing disability did not undergo any chronic or permanent increase in severity during service.  When the exposure to cold was removed, the symptoms subsided.  The Board reiterates that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered as aggravation (a chronic or permanent worsening) in service, within the meaning of applicable laws and regulation.  See Jensen, 4 Vet. App. 304, 306-307 (1993); Green 1 Vet. App. 320, 323 (1991); Hunt, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that service treatment records reflect a June 1979 physical profile record that notes the Veteran was assigned a physical profile of P-3.  The record further notes the Veteran had numbness and stiffness of the right hand aggravated by cold weather, with no assignment requiring exposure to extreme cold and no strenuous activity involving use of the right upper extremity.  A January 1981 physical profile record notes the Veteran was assigned a physical profile of P-2.  The record also notes the Veteran had numbness and stiffness of the right hand aggravated by cold weather and no assignment requiring exposure to extreme cold for more than 30 minutes.  Although the January 1995 rating decision did not specifically note the June 1979 or January 1981 profiles, as the Veteran's service medical records from June 20, 1978, to July 23, 1987, were part of the record (as noted in the rating decision), it is assumed that the June 1979 and January 1981 profiles were reviewed.  Indeed, there is no requirement that every piece of potentially relevant evidence be specifically explained in relation to the decision being made.  There is a presumption of regularity that attaches to the actions of public officials.   Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  And it has been held that there is a presumption of regularity that VA properly discharged official duties.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  In any case, specific reference to the profiles would only serve to support what was already acknowledged by the RO in the inial adjudication: that the Veteran complained of symptoms when exposed to cold weather.  So to the extent there was error in not specifically citing to the service profiles, it would not be undebatable that citation of those profiles would manifestly change the outcome of the decision.   

Indeed, the January 1995 rating decision clearly reflects that the Veteran's in-service complaints of numbness in his right hand when exposed to cold weather were taken into consideration.  The rating decision specifically mentioned a November 20, 1978, service treatment record that notes the Veteran complained of recurrent numbness in his right hand when exposed to cold weather, impression was Raynaud's phenomena; and a January 3, 1979, service treatment record that notes the Veteran complained of numbness and cramping of the right hand when in the cold weather.  Additionally, the P-2 and P-3 profiles did not indicate a chronic or permanent increase in severity that is required by " service aggravation."  Both profiles note the Veteran had numbness and stiffness of the right hand "aggravated" by cold weather, which was his pre-existing disability.  While the June 1979 profile notes no assignment requiring exposure to extreme cold and no strenuous activity involving use of the right upper extremity, the January 1981 profile only noted no assignment requiring exposure to extreme cold (below 32 degrees Fahrenheit) for more than 30 minutes.  Instead of indicating a chronic worsening, this indicates the Veteran's condition had not chronically or permanently worsened during the  period1 979 to 1981, as he was now allowed exposure to extreme cold for 30 minutes or less and was not generally prohibited from strenuous activity involving use of the right upper extremity.  The Board again emphasizes that these records tend to demonstrate temporary or intermittent flare-ups of a pre-existing injury or disease rather than the chronic or permanent worsening that is required to establish service connection on the basis of aggravation.

In the January 2015 statement and January 2016 hearing transcript, the Veteran's attorney asserts that it was clear and unmistakable error for VA not to have found that the Veteran's deployment to Korea permanently aggravated his condition.  In this regard, she maintains that it is well documented that Korea was known to be cold - and as the Veteran already had a disability of having right hand symptoms when exposed to cold weather - it would be expected that the Veteran would have had such symptoms while deployed and that a chronic aggravation resulted therefrom.  In support of this supposition, the Veteran's attorney criticizes the finding of the October 1988 reserves enlistment examination, which found the Veteran's upper extremities were normal (accompanied by an October 1988 report of medical history notes no complaints of upper extremity problems).  It is argued that it was error for the examiner at that time not to consider and explain that the Veteran's profile did not change throughout his period of active duty service; and error for VA in failing to obtain a VA examination in view of this alleged deficiency.    

These may indeed be errors, but not to the level of clear and unmistakable error.  
The alleged failure of the medical staff of the Service Department to properly assess the medical condition of the Veteran is beyond the purview of VA's authority.  To the extent VA should have undertaken more significant development in this case at the time of the initial adjudication, such as a specialty examination to resolve conflicts in the medical evidence, the Board reiterates that a failure with respect to the duty to assist does not rise to the level of clear and unmistakable error.   The August 1994 VA examination showed his extremities had no cyanosis or clubbing, and there was no diagnosis related to cold sensitivity, such as Raynaud's syndrome.  In any case, the assertions concerning the inadequacy of the August 1994 VA examination constitutes an allegation of a failure of the duty to assist (i.e. provision of an inadequate examination), which cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  Accordingly, this finding may not be considered to be undebatable error and cannot constitute CUE.  Russell, 3 Vet. App. 310, 313-14 (1992)). 

In light of the above, the Board concludes that the Veteran has not established that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the January 1995 rating decision.  The January 1995 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve a CUE.  Accordingly, the Veteran's claim for CUE with respect to this issue cannot prevail. 

Hypertension

According to his August 2011 claim, the Veteran's CUE allegation is that there was inadequate and incomplete review of his service medical records.  Specifically, the Veteran's in-service blood pressure readings qualified him as having hypertension under 38 C.F.R. § 4.104 (2010) Diagnostic Code 7101.  Under Diagnostic Code 7101, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.  The claim argues that the Veteran had in-service diastolic blood pressure readings of 90mm or greater, with multiple occurrences on some dates and three successive dates with such reading.  The Veteran also had in-service diastolic pressure of 100mm or more.  Additionally, the Veteran had a current diagnosis of hypertension and continued elevated blood pressure readings with diagnosis in 1994 as borderline hypertension and full hypertension after 1996.  The claim also notes the Veteran's records from Korea and Panama did not seem to be of record.  The Veteran's representative further argues in a January 2015 statement that the Veteran's hypertension is secondary to his anxiety and stress that he has been feeling as he has become disabled and unable to use his right hand.  

Although the Veteran argues that his in-service blood pressure readings qualified him as having hypertension under Diagnostic Code 7101, such definition of Diagnostic Code 7101 was not included in the regulations governing the administration of VA disability benefits until January 12, 1998, well after the date of the January 1995 Rating Decision.  Indeed, under 38 C.F.R. § 4.104 (1995), Diagnostic Code 7101, when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  There is no indication and neither the Veteran nor his representative asserts that the Veteran was taking continuous medication for control of hypertension in-service.  Thus, this argument insufficient as a basis for a claim of clear and unmistakable error.  

Moreover, while the August 2011 claim notes the Veteran's records from Korea and Panama were not of record, the Board finds this to be unfounded.  Indeed, a review of the service treatment records includes laboratory findings from August and October from the 121 Evacuation Hospital in Korea and dental records from Fort Clayton, in Panama.  There is no indication that the correct facts, as they were known at the time of the decision, were not before the adjudicator.  The January 1995 rating decision notes service medical records from June 1978 to July 1987 were reviewed and the Board finds no indication of any missing service treatment records.  Furthermore, neither the Veteran nor his representative allege that such records were not part of the record at the time of the January 1995 decision.  

The Board finds that the Veteran has not articulated an undebatable error of law or fact in the January 1995 rating decision that would have manifestly changed its outcome.  The January 1995 decision considered the Veteran's service treatment records, noting two April 1980 blood pressure readings in-service.  The facts were therefore before the adjudicator; the Veteran is instead taking issue with how the facts were weighed.  A disagreement as to how the facts were weighed or evaluated, however, is not CUE.  Russell v. Principi, 3 Vet. App. at 313-14.  "[S]imply to claim CUE on the basis that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  See Fugo at 44.  The Board finds that this broad assertion simply fails to meet the standard for a viable claim of CUE under the aforementioned criteria.  

For all the reasons discussed above, the Board finds that the Veteran's  CUE claim must be denied.  

The Board has alternatively considered the Veteran's representatives' January 2015 statement to indicate intent to reopen a claim for service connection for hypertension, to include as secondary to his anxiety and stress from becoming disabled and unable to use his right hand.  The Board has referred this claim to reopen service connection for hypertension as indicated in the introduction section above.  

III. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts his DM type II is related to service, to include as a result of Agent Orange exposure.  The Veteran filed his initial claim for DM type II in January 2000.  The claim was denied in an April 2001 rating decision, which found the evidence of record did not show any connection with the Veteran's current disability, DM, and his military service.  The condition neither occurred in nor was caused by service.  The Veteran did not file a timely notice of disagreement; thus, the April 2001 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran applied to have the previously denied claim for DM type II reopened in May 2012.  Evidence submitted subsequent to the April 2001 rating decision in support of the Veteran's claim for entitlement to service connection for DM type II includes VA treatment records, a private treatment record, a Social Security Administration (SSA) letter, articles from the American Diabetes Association and DiabetesNet.com, as well as additional statements from the Veteran, to include hearing testimony.  The Board finds the additionally evidence does not address the unestablished facts as to whether his DM type II was occurred in or caused by service.   

While the Veteran submitted updated VA treatment records, a private treatment record, and SSA letter, these records do not contain any indication that his current DM type II occurred in or was caused by service.  Rather VA treatment records and the private treatment record only cite that the Veteran has a current DM type II disability, which was already considered in the April 2001 denial of service connection.  The SSA letter merely notes that the Veteran was receiving disability benefits. 

In a July 2012 statement, the Veteran continues to contend that his in-service lab reports showed abnormal results that indicated possible DM beginning or pre-diabetes and his doctor indicated that there could be a potential problem, but there was no follow-up.  Also, he had symptoms throughout the years beginning in 1980, while on active duty, that have continued to the present.  The Board finds his current statements to be a recitation of his previous contentions and do not address any unestablished facts for either claims.  The Veteran previously claimed he had been receiving continual treatment since 1995, prior treatment was through the VA, and prior to that he was treated at an Army hospital.  See January 2000 claim.  The RO already considered these contentions in addition to reviewing his service treatment records.  

Additionally, the Board notes the Veteran submitted articles from the American Diabetes Association and DiabetesNet.com in support of his claim.  The Veteran's May 2012 claim to reopen notes the Veteran's service treatment records contained an October 1980 lab result that showed slightly elevated blood glucose and cites the following from the American Diabetes Association article:

Normal [fasting plasma glucose] is below 100 mg/dl.  A person with prediabetes has a fasting blood glucose level between 100 and 125 mg/dl.  If the blood glucose level rises to 126 mg/dl or above, a person has diabetes.

The claim also states that a March 1983 service treatment record lab result notes there were "Trace/Occult-Trace" amounts of ketones in the Veteran's urinalysis.  According to the DiabetesNet.com article "urine ketones will always lag behind blood ketone levels.  At the start of ketoacidosis, the blood ketone level will be much higher than urine levels..."  Additionally, the American Diabetes Association article also states "[o]ne major study, the Diabetes Prevention Program, showed about 11% of people with prediabetes developed type 2 diabetes each year during the average three years of follow up.  Other studies show that many people with prediabetes develop type 2 diabetes in 10 years."  The Board finds that in conjunction with the Veteran's redundant lay statements describing the cause of his DM type II, the articles are merely repetitive of the already established fact that the Veteran asserts his DM type II is related to service.  The articles do not address the Veteran's specific facts, do not provide medical evidence of a link between the Veteran's current DM type II and service, or evidence that the Veteran's condition worsened in-service.  

The Board notes that the Veteran's attorney asserts in a January 2015 statement and during the January 2016 Board hearing that the Veteran's DM type II should be service connected because he was exposed to Agent Orange while he served in Camp Casey, near the Korean Demilitarized Zone (DMZ) in Korea from December 1981 to November 1982.  The Veteran was eating local vegetables, drinking local, water, and inhaling/touching areas inside buildings that had already been sprayed and contaminated with herbicides.  Additionally, Air Force reservists were exposed when working on C-123s and some experienced increase in their risk of a variety of adverse responses.  The Board finds this "new" evidence having not been previously considered by the RO, it is not "material."

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  Diabetes mellitus is included on the exclusive list of diseases covered by this presumption and accordingly 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  

VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  The M21-1 includes a table showing those units (and other personnel) that the Department of Defense has identified as operating in or near the Korean DMZ during the time period when herbicides were used between April 1968 and July 1969.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.

However, the Veteran's attorney acknowledges that the Veteran did not serve in Korea until December 1981, over 10 years after the presumptive period.  This testimony is supported by his DD-214 which reflects the Veteran did not enter military service until June 1978.  Therefore, the Veteran did not serve in Korea between April 1968 and August 1971.  Accordingly, the Board finds the Veteran was not presumed exposed to Agent Orange based on his military service along the DMZ in Korea. 

Additionally, the Veteran was not a member of the Air Force, rather a member of the Army as indicated on his DD-214, and does not assert he was exposed to Agent Orange due to contact with C-123s.  Instead he asserts he was exposed by eating local vegetables, drinking local, water, and inhaling/touching areas inside buildings that had already been sprayed and contaminated with herbicides.  While this assertion has not been previously considered by the RO, the Veteran has provided no indication, other than his assertions, that he was exposed to Agent Orange in service and such exposure caused his DM type II.  The RO has already considered the Veteran's contentions that his DM type II occurred in or was caused by service.  The Veteran's new assertion that he was exposed to Agent Orange in-service does not relate to an unestablished fact.  

As there has been no new and material evidence added to the record since the April 2001 decision, the Board concludes that the claim of entitlement to service connection may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Revision of RO rating decision of January 1995 for the denial of service connection for cold weather injuries, to include Raynaud's syndrome, on the basis of CUE is denied.

Revision of RO rating decision of January 1995 for the denial of service connection for hypertension on the basis of CUE is denied.

New and material evidence not having been added to the record, the claim of entitlement to service connection for DM type II is not reopened; and the claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


